Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 9, 2019

                                      No. 04-19-00501-CV

                              IN THE MATTER OF M.M.C.D.-E.


                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-01118
                        Honorable David A. Canales, Judge Presiding


                                         ORDER
        The court reporter’s request for more time to file the reporter’s record is granted. We
order the court reporter, Luis Duran, Jr., to file the reporter’s record by September 19, 2019. This
is an accelerated appeal of an order terminating the appellant’s parental rights which must be
disposed of by this court within 180 days of the date the notice of appeal is filed. Tex. R. Jud.
Admin. 6.2. Given the time constraints governing the disposition of this appeal, further requests
for extensions of time will be disfavored.

        The court reporter is advised that no further extensions of time will be granted absent a
timely motion that (1) demonstrates extraordinary circumstances justifying further delay, (2)
advises the court of the efforts expended in preparing the reporter’s record, and (3) provides the
court reasonable assurance that the reporter’s record will be completed and filed by the requested
extended deadline. The court does not generally consider a heavy work schedule to be an
extraordinary circumstance.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of September, 2019.


                                                     ___________________________________
                                                     Keith E. Hottle,
                                                     Clerk of Court